Citation Nr: 0918213	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II due to Agent Orange exposure.

2.  Entitlement to service connection for chronic 
inflammation demyelinating polyneuropathy (CIDP) of the right 
upper extremity claimed as peripheral neuropathy due to Agent 
Orange exposure.

3.  Entitlement to service connection for CIDP of the left 
upper extremity claimed as peripheral neuropathy due to Agent 
Orange exposure.

4.  Entitlement to service connection for a kidney disorder 
due to Agent Orange.

5.  Entitlement to service connection for sexual dysfunction 
due to Agent Orange.

6.  Entitlement to service connection for a bilateral foot 
disorder due to Agent Orange.

7.  Entitlement to service connection for a heart condition 
disorder due to Agent Orange.

8.  Entitlement to service connection for hypertension due to 
Agent Orange.

9.  Entitlement to service connection for a vision disorder 
due to diabetes mellitus, type II



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO.  A transcript of the hearing is of record.

When these issues were originally before the Board in October 
2008, it was stayed pursuant to Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007) (per curiam order).  On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), where it reversed the U.S. Court 
of Appeals for Veterans Claims (Veterans Court) decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), and held that the 
Veterans Court had erred in rejecting VA's interpretation of 
38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's 
presence at some point on the landmass of Vietnam in order to 
benefit from the regulation's presumption.  The stay of Haas-
related cases is no longer in effect, and in light of the 
Supreme Court's denial of certiorari, VA's Office of General 
Counsel (OGC) has advised that the Board may resume 
adjudication of the previously stayed cases.  As such, these 
issues are now before the Board.

As a vision disorder is claimed as secondary to the diabetes 
mellitus, type II issue being remanded, the Board finds the 
claims are inextricably intertwined.  As such, the Board will 
defer action on the issue of entitlement to service 
connection for diabetic retinopathy until after the issue of 
entitlement to service for diabetes mellitus, type II has 
been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record with respect to the Veteran's claims 
reveal that further development is necessary before the Board 
can adjudicate the issues on appeal.  
The Veteran contends that he is entitled to service 
connection for the above claims due exposure to Agent Orange.  
He asserts while on board the U.S.S. Cochrane he stepped foot 
in Vietnam to load supplies.  In addition, he contends that 
he was actually exposed to herbicides on the ship as the 
airplanes on the aircraft were in charge of dumping 
herbicides and the aircraft would dump the left over Agent 
Orange near or on the ship.

The law provides that for veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975, service connection may be presumed for 
certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such 
period is prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).   "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam," a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  
See VAOPGCPREC 27-97 (July 23, 1997).

The evidence of record shows that the Veteran served on the 
U.S.S. Cochrane during the Vietnam era.  During the August 
2008 Board hearing, the Veteran's representative indicated 
that the Veteran reported making a part on the shore of 
Vietnam in December 1965 and he specifically requested that 
the VA check the deck logs for a 60-day window within that 
timeframe.  The Board also notes that the RO did not attempt 
to verify the Veteran's statements regarding the involvement 
of the U.S.S. Cochrane in the transport, storage or spraying 
of Agent Orange while he was on board the ship.  In order to 
give the Veteran every consideration with respect to the 
present appeal, it is the Board's opinion that further 
development of the case is desirable.

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to ascertain 
whether the U.S.S. Cochrane was 
involved in the transport, storage or 
spraying of Agent Orange.  If the RO 
determines that the U.S.S. Cochrane was 
involved in the transport, storage or 
spraying of Agent Orange, an inquiry 
should be made into whether the Veteran 
and other service members on the ship 
were exposed to Agent Orange form the 
spraying of Agent Orange near or above 
the ship.

2.	The RO should attempt to obtain the 
ship deck logs of the U.S.S. Cochrane 
between November 15, 1965 and January 
15, 1966.  The deck logs should be 
reviewed to determine whether any 
service member, including the Veteran, 
disembarked from the ship to visit 
Vietnam.  

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for type II diabetes 
mellitus, CIDP of the upper 
extremities, a kidney disorder, a heart 
disorder, hypertension, a bilateral 
foot disorder, sexual dysfunction, and 
a vision disorder.  If the benefit 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




